DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 27, 2019; May 6, 2020; July 31, 2020; April 12, 2021; and May 20, 2022 were filed after the mailing date of the application on August 27, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1, and in particular, do not teach the input bus comprising:  a first segmented bus for data propagating in a first direction, and a second segmented bus for data propagating in a second direction, opposite the first direction; the first segmented bus comprising:  a first switch block, and a second switch block; the first switch block being connected to:  the first tile, and the first memory bank set; the second switch block being connected to:  the second tile, and the second memory bank set; the second segmented bus comprising:  a third switch block, and a fourth switch block; the third switch block being connected to:  the first tile, and the first memory bank set; the fourth switch block being connected to:  the second tile, and the second memory bank set; an input of the first switch block being connected to an output of the second switch block; and an output of the third switch block being connected to an input of the fourth switch block.  Independent Claims 12 and 20 are each similar in scope to Claim 1, and therefore also contain allowable subject matter.
The closest prior art (Ross US010521488B1) teaches a first number of activation registers in a first group of cells and a second, lesser number of activation registers in a second group of cells (col. 10, lines 54-58).  Dynamic memory 210 can send the sets of weight inputs and the sets of activation inputs to the matrix computation unit 212.  The matrix computation unit 212 may be a two-dimensional systolic array of cells (col. 6, line 63-col. 7, line 2).  Each cell of the first plurality of cells including: a weight register configured to store a weight input (col. 2, lines 17-19).  Activation registers within cell (col. 9, lines 48-51).  Each cell of the first plurality of cells including multiple activation registers.  Each activation register of the multiple activation registers configured to store a corresponding activation input.  Multiplexer circuitry communicatively coupled to the multiple activation registers and configured to select, from the multiple activation registers, one of the activation input as a selected activation input, and multiplication circuitry communicatively coupled to the weight register and to the multiplexer, in which the multiplication circuitry is configured to output a product of the weight input and the selected activation input (col. 2, lines 17-28).  Cell may include multiple activation registers (506a, 506b, 506c) that store activation inputs (col. 10, lines 40-41).  However, Ross does not teach the memory comprising:  a first memory bank set, and a second memory bank set; the input bus comprising:  a first segmented bus for data propagating in a first direction, and a second segmented bus for data propagating in a second direction, opposite the first direction; the first segmented bus comprising:  a first switch block, and a second switch block; the first switch block being connected to:  the first tile, and the first memory bank set; the second switch block being connected to:  the second tile, and the second memory bank set; the second segmented bus comprising:  a third switch block, and a fourth switch block; the third switch block being connected to:  the first tile, and the first memory bank set; the fourth switch block being connected to:  the second tile, and the second memory bank set; an input of the first switch block being connected to an output of the second switch block; and an output of the third switch block being connected to an input of the fourth switch block.
Another prior art (Henry US 20170103306A1) teaches an activation is the output of an instant node that a receiving node multiplies by a weight [0064].  The memory array is configured in banks [0127].  However, Henry does not teach the input bus comprising:  a first segmented bus for data propagating in a first direction, and a second segmented bus for data propagating in a second direction, opposite the first direction; the first segmented bus comprising:  a first switch block, and a second switch block; the first switch block being connected to:  the first tile, and the first memory bank set; the second switch block being connected to:  the second tile, and the second memory bank set; the second segmented bus comprising:  a third switch block, and a fourth switch block; the third switch block being connected to:  the first tile, and the first memory bank set; the fourth switch block being connected to:  the second tile, and the second memory bank set; an input of the first switch block being connected to an output of the second switch block; and an output of the third switch block being connected to an input of the fourth switch block.
Another prior art (Gupta US 20190205095A1) teaches the dot-product operation (product between weight and input activation) [0076].  Gupta teaches activating an access switch for passing a first operand to a memory unit.  Gupta teaches activating a select switch for brining the output of the semiconductor cell to a readout bus [0084].  However, Gupta does not teach the input bus comprising:  a first segmented bus for data propagating in a first direction, and a second segmented bus for data propagating in a second direction, opposite the first direction; the first segmented bus comprising:  a first switch block, and a second switch block; the first switch block being connected to:  the first tile, and the first memory bank set; the second switch block being connected to:  the second tile, and the second memory bank set; the second segmented bus comprising:  a third switch block, and a fourth switch block; the third switch block being connected to:  the first tile, and the first memory bank set; the fourth switch block being connected to:  the second tile, and the second memory bank set; an input of the first switch block being connected to an output of the second switch block; and an output of the third switch block being connected to an input of the fourth switch block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1.	Ross (US010521488B1) teaches a matrix computation unit includes a systolic array of cells, in which the systolic array of cells includes a first multiple of cells, each cell of the first multiple of cells including: a weight register configured to store a weight input, multiple activation registers, each activation register of the multiple activation registers configured to store a corresponding activation input; multiplexer circuitry communicatively coupled to the multiple activation registers and configured to select, from the multiple activation registers, one of the activation inputs as a second activation input; and multiplication circuitry communicatively coupled to the weight register and to the multiplexer, in which the multiplication circuitry is configured to output a product of the weight input and the selected activation input (Abstract).
2.	Henry (US 20170103306A1) teaches the memory array is configured in banks [0127].  
3.	Gupta (US 20190205095A1) teaches the dot-product operation (product between weight and input activation) [0076].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611